Exhibit 10.1

THIRD AMENDMENT TO REDEVELOPMENT AGREEMENT

THIS THIRD AMENDMENT TO THE REDEVELOPMENT AGREEMENT (“Agreement”) is made and
entered into effective this 21 day of August, 2006, by and between LAND
CLEARANCE FOR REDEVELOPMENT AUTHORITY OF THE CITY OF ST. LOUIS (hereinafter
sometimes the “LCRA” or “Owner”) and PINNACLE ENTERTAINMENT, INC. (hereinafter
sometimes the “Redeveloper” or “Optionee”).

RECITALS

A. The LCRA and Redeveloper entered into that certain Redevelopment Agreement
dated April 22, 2004, as amended (the “Redevelopment Agreement”) which governs
among other things the development of certain real property described in the
Redevelopment Agreement in the City of St. Louis, Missouri.

B. The LCRA and Redeveloper desire to amend the Redevelopment Agreement as
hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, the LCRA and Redeveloper agree to amend the Redevelopment
Agreement as follows:

1. Section 1 of the Redevelopment Agreement is amended by adding the following
new definition in the appropriate place alphabetically:

“Expanded Redevelopment Area” means the real property bounded by 2nd Street,
Carr Street, Leonor K. Sullivan Drive, and Martin Luther King Drive.

2. The definition of “Redevelopment Project” or “Project” in Section 1 of the
Redevelopment Agreement is amended as follows:

(i) to insert the words “and Expanded Redevelopment Area” after the words
“Redevelopment Area”‘ in the second line; and

(ii) to substitute a new Exhibit B entitled Project Proposal Essential Elements
to the Agreement, which is attached hereto as Exhibit 1.

(iii) to substitute a new Exhibit C entitled Improvements, which is attached
hereto as Exhibit 2.

3. The second sentence of Section 3.8 of the Redevelopment Agreement is amended
to read as follows:

“Total project costs by the Redeveloper for this part of the Project shall be at
least $325 million (the Required Expenditure).”

 

1



--------------------------------------------------------------------------------

4. Section 3.10.3 of the Redevelopment Agreement is amended to provide that
within 90 days of the date of this Amendment, the LCRA shall designate the
Redeveloper as the exclusive redeveloper in the Expanded Redevelopment Area;
provided, however, that such exclusive designation shall not interfere with
LCRA’s right to confer redevelopment rights to others in the event that this
Agreement is no longer in effect or Redeveloper has been found to be in material
breach by a court of competent jurisdiction,

5. The references in the Redevelopment Agreement in Section 3.13 and 3.16.1 to
the commencement of construction, or the date on which construction was
initiated, shall mean September 15, 2005. Attached as Exhibit 3 hereto is the
Certificate of Commencement of Construction executed on behalf of Redeveloper,
and accepted by the LCRA. Further attached as Exhibit 4 hereto is the MBE/WBE
Plan accepted by both Developer and LCRA.

6. The schedule in Section 3.13 of the Redevelopment Agreement is modified to
state that the casino and hotel will be completed, licensed and opened by
December 31, 2007; provided, however, that Redeveloper may extend such date for
two (2) additional six (6) month periods—the first period being until June 30,
2008 and a second period being until December 31, 2008. The method of extension
shall be: for the first period until June 30, 2008, by providing the LCRA
written notice prior to December 31, 2007 of its intent to extend together with
payment in the amount of Five Hundred Thousand Dollars ($500,000); and, for the
second period until December 31, 2008, by providing the LCRA written notice
prior to June 30, 2008 of its intent to extend together with payment in the
amount of Five Hundred Thousand Dollars ($500,000).

7. Section 3.11.1 of the Redevelopment Agreement is amended and restated as
follows:

In addition to maintaining and operating the Improvements, commencing on the
earlier of June 30, 2008 or on the date of Licensure by MGC of Redeveloper for
the Project, the Redeveloper and City shall cooperate to design and form a CID
which shall, at a minimum, include an area bounded by Carr Street, Dr. Martin
Luther King Drive, Fourth Street and the center of the Mississippi River (the
“Project CID”) and that is presently projected to generate Three Hundred Sixty
Five Thousand and No/100 Dollars ($365,000.00) per year for the purpose of
funding security, public improvements (including the Improvements), maintenance
and improving and enhancing the environs in the immediate vicinity of the
Redevelopment Area and the Expanded Redevelopment Area (“Supplemental
Services”). To the extent the Project CID generates sufficient revenues per
year, the Project CID shall make, by January 31st of each year commencing on the
January 31st immediately following the earlier of June 30, 2008 or Licensure, an
annual payment to the CID Board in the amount of Three Hundred Sixty Five
Thousand and No/100 Dollars ($365,000.00) (subject to a CPI increase commencing
on the third anniversary date of the initial payment) for Supplemental Services.
To the extent the Project CID fails to generate sufficient revenues for the year
before the earlier of June 30, 2008 or the date of Licensure, the Project CID
shall make, by January 31st immediately following the earlier of June 30, 2008
or Licensure, a pro rata payment to the CID Board in the

 

2



--------------------------------------------------------------------------------

amount of $1,000 per day for each day between the date of earlier of June 30,
2008 or Licensure and January 31st of that year, for Supplemental Services. The
Redeveloper shall participate in the Project CID and shall not challenge any
imposition of a special assessment by the Project CID, provided that (i) other
property owners within the Project CID are required to pay the same level of
special assessment as Redeveloper, (ii) the representation on the Project CID
Board of Directors generally reflects the financial contributions to the Project
CID, and (iii) the special assessment is not based on parking or gaming
activities.

8. Section 4.21.2 of the Redevelopment Agreement is amended and restated as
follows:

(i) In the event the Redeveloper fails to open the casino and hotel for the
Project (i) on or prior to December 31, 2008, or (ii) is unable to continue to
operate the casino and hotel for the Project for a period of at least ten
(10) years from the date of initial Licensure, Redeveloper shall pay to the LCRA
Ten Million Dollars ($10,000,000) as liquidated damages and in such event,
neither the LCRA nor the City shall have any other rights or remedies against
Redeveloper.

(ii) In the event that there is less than a one (1) year separation between the
Licensure of the Project and the Licensure of the Redeveloper’s project to be
located in unincorporated Lemay (the “County Project”) the Redeveloper shall pay
to the LCRA the following amount (“Separation Fee”):

 

11 months but less than 12 months

   $ 1,000,000

10 months but less than 11 months

   $ 2,000,000

9 months but less than 10 months

   $ 3,000,000

less than 9 months

   $ 10,000,000

provided, however that the amount of any Separation Fee shall be reduced by any
fee paid by Redeveloper to LCRA under section 4.21.2(i) above. The Separation
Fee, if any, shall be due and payable by Redeveloper to the LCRA on the date of
Redeveloper’s Licensure of the County Project. For purposes of this
Section 4.21.2(ii). hereof, in the event that the Redeveloper abandons the
County Project and terminates Redeveloper’s license application with the MGC
terminating licensure procedures, there shall be deemed to be a one year
separation between the Licensure of the Project and the Licensure of the County
Project.

(iii) The Redeveloper’s payment obligations under this Section 4.21.2 are
subject to Redeveloper’s rights of termination in Section 4.1.1 prior to any
payments being due under this Section 4.21.2, such payments shall not be owing
as liquidated damages and in such event neither LCRA or the City shall have any
other rights or remedies against Redeveloper.

9. The LCRA agrees to cooperate with the Redeveloper in connection with the
vacation of 2nd Street including, but not limited to, executing the Petition and
Waiver of Damages in the form prescribed by the City Streets Department at a
cost of $200 payable by the

 

3



--------------------------------------------------------------------------------

Redeveloper to the City and conveying to the Redeveloper by quit claim deed of
all its right, title and interest in and to the property owned by the LCRA
abutting 2nd Street between Martin Luther King Drive and Carr Street and the
underlying fee to the property that the LCRA obtains as a result of the street
vacation.

10. A. Subject to Redeveloper’s General Counsel’s reasonable review and
approval, Redeveloper shall pay LCRA for the attorneys’ fees for the services of
Armstrong Teasdale, LLP and Stinson Morrison Hecker, LLP, hereinafter within a
reasonable time, not to exceed thirty (30) days after receipt of invoice.

B. From and after the date hereof, the parties acknowledge, affirm, and will be
governed by Section 2 of the Third Amendment to Option for Ground Lease, which
states as follows:

“The parties acknowledge and agree that the reasonable legal expenses incurred
by the Owner with respect to this Third Amendment and any additional future
amendments requested by Optionee are reimbursable under the Redevelopment
Agreement executed by the parties subject to the Optionee’s receipt of a summary
of the services provided in related invoices and certification by the principal
involved attorney of Armstrong Teasdale that the fees invoiced were incurred by
the City in the ordinary course of business in connection with the preparation,
review and negotiations of the Option and its amendments.”

C. Notwithstanding that language in the Third Amendment to Option for Ground
Lease wherein Optionee shall reimburse Owner for Owner’s Legal Fees for the
acquisition of the Eminent Domain Property from Owner, Optionee shall reimburse
Owner for Owner’s Legal Fees as provided in Section 1 (c) of Exhibit E to said
Third Amendment to the Option for Ground Lease if the Eminent Domain Property is
acquired other than from Owner including but not limited to an acquisition
arising out of the matter styled Land Clearance for Redevelopment Authority of
the City of St. Louis v. Cherrick Distributing et al., Cause No. 042-08152
Circuit Court of the City of St. Louis or acquired from Wimar Tahoe Corporation
or Columbia Sussex Corporation or President Casinos, Inc.

11. Except as modified and amended by this Amendment, the Redevelopment
Agreement shall remain in full force and effect in accordance with the
respective terms thereof. Unless the context otherwise indicates, all other
terms and conditions of the Redevelopment Agreement which are the same as or
directly related to the revised terms and conditions set out in this Amendment
are similarly modified to be consistent with this Amendment. The provisions of
this Amendment shall inure to the benefit of and be binding upon the parties
hereto, their successors and assigns. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Redevelopment
Agreement.

12. This Amendment may be executed in counterparts.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

 

LAND CLEARANCE FOR
REDEVELOPMENT AUTHORITY By:   /s/ Rodney Crim  

Rodney Crim, Executive Director

PINNACLE ENTERTAINMENT, INC. By:  

/s/ John A. Godfrey

Name:

 

John A. Godfrey

Title:

 

Executive Vice President,

 

General Counsel and Secretary

 

5



--------------------------------------------------------------------------------

EXHIBIT 1

Project Proposal

Essential Elements

 

    

COMMITMENT

Total investment:

   $325 million total project costs plus $50 million residential/retail
commitment exclusive of the cost of the hotel known as the Embassy Suites, St.
Louis Downtown

Casino size:

   Approximately 75,000 sq. ft. gaming facility on a single level in the
Redevelopment Area, which will include 2,000 slots and 40 tables

Jobs:

   Approximately 1,157 FTE (well paying with full benefits) for operations for
the first year; staffing equivalent to similar luxury hotel/casino developments
thereafter

Hotel rooms:

  

200 luxury rooms to be located in the Redevelopment Area

 

 

Four Seasons Hotel, Fairmont, St. Regis, Intercontinental or other City approved
luxury hotel

Residential/ Retail:

   $50 million commitment to construct luxury condominiums, market-rate
residential, retail and/or mixed-use developments located within an area bounded
by the Mississippi River, Biddle Street, Interstate 70 and Eads Bridge
(including Qualified Improvements constructed pursuant to the Second Amendment).

Parking:

   Approximately 2,000 parking spaces; approximately 1,380 of which will be
located within the Redevelopment Area in a parking garage under the Hotel. The
remaining approximately 620 parking spaces will be located within the Expanded
Redevelopment Area.

Restaurants:

   5 (including high quality buffet) located in the Redevelopment Area

Lounge/night clubs:

   1 Entertainment lounge/several bars in the Redevelopment Area

Retail and Other Amenities:

   Gift and retail shops, full service salon and spa and health club totaling
approximately 30,000 sq. ft. in the Redevelopment Area

Convention/ meeting space:

   12,000 sq. ft. in the Redevelopment Area or the Expanded Redevelopment Area

Infrastructure/ Improvements:

   Exhibit C

 

6



--------------------------------------------------------------------------------

EXHIBIT 2

Improvements

Pedestrian link to Baer Plaza at location east of Convention Center and Edward
Jones Dome.

Enclosed pedestrian bridge across 2nd St. to Embassy Suites Hotel (subject to
Embassy Suites approval)

Extensive landscaping of plaza along Broadway to include casino signage in
conformance with City Sign ordinances

Trees along N. 2nd St. & Carr St.

Fully landscaped perimeter

New crosswalks at existing traffic lights to access Laclede’s Landing and
Convention Center from pedestrian bridge

Accessible parking in compliance with federal, state and local law

Bus stops at appropriate locations in accordance with Metro Development Agency

To the extent possible, as reasonably determined by the City’s Street
Department, Traffic and Lighting Division, provide a left turn extension onto
Carr Street to alleviate traffic congestion entering area from southbound
off-ramp of I-70

All infrastructure (street & utilities) necessary to construct, maintain and
operate the Project

Street lighting and “clear path” from landing of MLK pedestrian bridge to
entrance to Convention Center

Flood protection/site drainage in accordance with MSD/City regs



--------------------------------------------------------------------------------

EXHIBIT 3

Certificate of Commencement of Construction

DELIVERED BY

PINNACLE ENTERTAINMENT, INC.

The undersigned, Pinnacle Entertainment, Inc. (the “Redeveloper”), pursuant to
that certain Redevelopment Agreement dated as of April 22, 2004, as amended,
between the Land Clearance for Redevelopment Authority of the City of St. Louis
(the “LCRA”) for itself and on behalf of the City of St. Louis, Missouri and
Redeveloper (the “Agreement”) hereby certifies to the LCRA as follows:

 

  1. All property within the Redevelopment Area (as legally described on Exhibit
A attached hereto and by this reference incorporated herein and made a part
hereof), has been acquired by Redeveloper in accordance with the Agreement.

 

  2. Redeveloper has authorized its General Contractor, McCarthy Building
Companies, Inc., to commence construction and Redeveloper will supply LCRA with
a copy of the contract with the General Contractor upon execution by all
necessary parties thereto. Redeveloper has entered into other agreements to
construct the Essential Elements. The General Contractor is performing work on
the Essential Elements.

 

  3. Redeveloper has obtained all necessary financing to complete the Essential
Elements.

 

  4. This Certificate of Commencement of Construction is being issued by
Redeveloper to the LCRA in accordance with the Agreement to evidence
Redeveloper’s satisfaction of all obligations and covenants with respect to
commencement of construction of the Essential Elements.

Terms not otherwise defined herein shall have the meaning ascribed to such terms
in the Agreement.

IN WITNESS WHEREOF, the undersigned has hereunto set his/her hand this
        th day of August, 2006.

 

PINNACLE ENTERTAINMENT, INC. By:       

Cliff Kortman

Senior Vice President

Pinnacle Entertainment



--------------------------------------------------------------------------------

EXHIBIT 4

Pinnacle Entertainment, Inc.

Compliance Plan

 

1. Introduction. Pinnacle Entertainment, Inc. and Casino One Corporation
(collectively, the “Company”) agrees to use its reasonable best efforts to
comply with the Mayor’s Executive Order #28 (Order), as same may be amended,
during the design, construction and operation of the Project and with respect to
ongoing services provided by third parties to the Company. The Company will use,
and require their General Contractor to use, good faith efforts to achieve the
goals of 25% MBE and 5% WBE in the combined construction, development and
operation of the Project.

 

2. Definitions. For purposes of this Compliance Plan, unless otherwise defined
herein, the following words shall have the following meanings:

A. “Certification” means the process by which the City of St. Louis determines a
person, firm or legal entity to be a bona fide minority or woman-owned business
enterprise (M/WBE). For purposes hereof and notwithstanding anything herein to
the contrary, certifications of M/WBE by the City of St. Louis, Missouri
Regional Certification Committee (MRCC), Illinois Department of Transportation
(“IDOT”), and/or any other certifications agreed to by the Company Compliance
Director and the City Compliance Officer from time to time for local firms shall
be recognized as eligible to participate for contract goal credit on this
project. For purposes of this Compliance Plan a local firm shall mean firms
certified by one of the aforementioned agencies and located in the St. Louis
Metropolitan area, as defined in Paragraph 2.P below. Each M/W/DBE firm must
perform a commercially useful function in order to have their participation
counted towards the contract goal(s).

B. “Compliance Plan” means this Compliance Plan as required by the Redevelopment
Agreement which sets forth the requirements for the involvement of MBE’s and
WBE’s on the Project.

C. “Construction” means surveying, geotechnical testing, preconstruction design
and engineering contracts, professional service contracts relating to the
development of the Project, construction of the Project and related activities.

D. “City” means the City of St. Louis, Missouri.

E. “City’s Contract Compliance Officer” means the City’s designated MBE/WBE
compliance officer.

F. “Company’s Compliance Director” means the individual designated by the
Company as its Compliance Director for purposes of this Compliance Plan.

G. “Executive Order #28” means Executive Order #28 promulgated by the Mayor of
the City of St. Louis and extended by Executive Order #36, as may be



--------------------------------------------------------------------------------

amended from time to time or as the same may be enacted as an ordinance by the
City of St. Louis.

H. “General Contractor” means the Company’s general contractor for the Project.

I. “Goals” means a minimum of 25% involvement of MBEs and a minimum of 5%
involvement for WBEs. The Goals shall take into account professional services,
consultants, construction contractors, suppliers, vendors and concessions. The
Goals are for the combined construction, development and operation of the
Project. For illustration purposes, the Goals may be achieved by 45% MBE in the
construction phase of the Project and 15% in the design phase of the Project.

J. “Good Faith Efforts” means the actions and/or required steps, which by their
scope, intensity and appropriateness to the objective, can reasonably be
expected to enable the Company and their General Contractor to fulfill the MBE
and/or WBE Goals as outlined in the Mayor’s Order, as amended.

K. “LCRA” means the Land Clearance for Redevelopment Authority of the City of
St. Louis.

L. “MBE” means a sole proprietorship, partnership, or corporation owned,
operated and controlled by minority group members who have at least 51%
ownership. The minority group member(s) must have day to day operational and
managerial control, and an interest in capital and earnings commensurate with
his or her percentage ownership.

M. “Professional Services” shall include, but not be limited to, accounting,
legal, management consulting, advertising/public relations, market research,
insurance consulting, human resources, financial consulting, information
systems, architects, engineers, graphic designers, interior designers and
environmental consulting.

N. “Project” means the casino, hotel, parking, luxury condominium, if
applicable, and related amenities to be developed and operated by the Company in
the Redevelopment Area (as defined in the Redevelopment Agreement). In measuring
the achievement of the Goals, the cost of the Project shall mean the Project
construction related costs not to exceed $243,000,000.00.

O. “Redevelopment Agreement” means the Redevelopment Agreement dated April 22,
2004 between the LCRA and the Company, as amended.

P. “St. Louis Metropolitan Area” means the City of St. Louis, the Missouri
counties of St. Louis, St. Charles, Calhoun, Lincoln, Warren, Franklin,
Washington and Jefferson, and the Illinois counties of Monroe, St. Clair,
Clinton, Bond, Madison, Macoupin and Jersey, and such other areas as are agreed
to by the City Compliance Officer and the Company Compliance Director.

Q. “Vendors” mean suppliers who provide goods and non-professional services to
support the operations of the Project.



--------------------------------------------------------------------------------

R. “Concessions” means businesses that lease space from the Company in the
Project.

S. “WBE” means a sole proprietorship, partnership, or corporation owned,
operated and controlled by a woman or women who have at least 51% ownership. The
woman or women must have day to day operational and managerial control, and an
interest in capital and earnings commensurate with her or their percentage of
ownership.

 

3. Designation of Company Compliance Director. The Company shall designate a
compliance director who will be responsible for implementation and
administration of this Compliance Plan. Initially Robert Herr, shall serve as
the Company’s Compliance Director. His mailing address is:

Pinnacle Entertainment, Inc.

727 North First Street

St. Louis, Missouri 63102

telephone: 314.450.5000

facsimile:   314.450.5051

bherr@pnkmail.com

 

4. Responsibilities of Company Compliance Director. The Compliance Director
shall assume primary responsibility on behalf of the Company for the
implementation of the Compliance Plan, its administration and evaluation. The
Company may contract with third parties in the fulfillment of the monitoring and
reporting duties under this Compliance Plan and shall work with the Company’s
General Contractor to implement this Compliance Plan. During the construction
phase, the Compliance Director, or designee, shall submit monthly reports in a
format mutually agreed to by the City and Company. The Compliance Director shall
also report annually as of June 30 of each year to the City’s Contract
Compliance Officer the progress toward achieving the Goals. The annual report
shall include a forecast of all contracts expected to be awarded during the
up-coming year and an implementation plan. The contract forecast shall include
for each anticipated contract, the probable monetary value, type of contract,
the estimated solicitation date, method of solicitation and the duration of the
contract. The implementation plan shall describe how the Company intends to
accomplish the Goals for the period covered.

 

5.

Role of City’s Contract Compliance Officer. The City’s Contract Compliance
Officer shall, among other things, meet with the Company, the Company’s third
party M/WBE consultant and the Company’s general contractor on a regular basis
(no less than monthly) to discuss project-related issues including, but not
limited to, current and upcoming bid packages. The City’s Contract Compliance
Officer may make recommendations in an advisory capacity only to the Company and
the Company’s general contractor about M/WBEs qualified to perform such work;
provided however that the Company and its general contractor shall make all
decisions regarding final subcontractor, sub-tier subcontractor and supplier
selections. The City’s Compliance Officer shall monitor the Company’s
implementation of this Compliance Plan and shall make recommendations to the
Company’s Compliance Director regarding methods to further the achievement of
the Goals. In the event the Company is unable to achieve the Goals, the Company
shall continue good faith efforts to realize M/WBE participation by working with
the City’s Contract Compliance Officer to determine and undertake



--------------------------------------------------------------------------------

 

mutually agreeable steps which may increase participation of M/WBE firms on the
Project.

 

6. Communication of the Project and the Compliance Plan.

A. The Company will provide a copy of the Compliance Plan to the City’s Contract
Compliance Officer for review and comment.

B. The Company will notify outside organizations and leaders designated by the
City’s Contract Compliance Officer in the majority and minority communities of
the City of St. Louis and the greater St. Louis metropolitan area of the
Compliance Plan.

C. Summaries and specific notices about business opportunities with respect to
the Project will be sent to such publications as the City’s Contract Compliance
Officer shall reasonably designate, in addition to regularly utilized
publications used by the Company in its regular course of business.

D. The Company and/or the General Contractor, as the case may be, will provide a
copy of the Compliance Plan to all contractors and providers of goods and
services for the Project. In addition, they will require all entities with which
they do business to execute a statement acknowledging receipt, understanding and
acceptance of this Compliance Plan and confirming their commitment to comply
with the Plan.

 

7. Construction and Development. The Company will be entering into contracts
through competitive bids and negotiated bids. In some instances, the Company
will be entering into negotiated contracts, negotiated subcontracts and/or joint
ventures. In order to achieve the Goals, the Company may contract with (a) M/WBE
firms, (b) majority contractors who joint venture with M/WBE firms, (c) majority
contractors who subcontract with M/WBE firms. Following are the procedures the
Company shall employ to achieve the Goals:

A. Contracts which are Competitively Bid.

 

  i) Prior to bidding, in an effort to maximize opportunities for M/WBE firms,
the Company and City will review each bid package for its proposed scope of work
and identify potential M/WBE vendors who are qualified to perform the stated
scope.

 

  ii) With respect to any bids let for the Project, the Company or the General
Contractor, as the case may be, will publish notice of the request for proposals
in such publications as the City Compliance Officer and the Company Compliance
Director may mutually agree, no less than 21 days prior to the date the bids are
due, except where the contracts are awarded on an emergency basis in the
discretion of the Company and provided that the Company shall notify the City’s
Contract Compliance Officer who may make suggestions of contractors who could
promptly respond. For purposes of this Compliance Plan an emergency shall mean
an unforeseen combination of circumstances that calls for immediate action.



--------------------------------------------------------------------------------

  iii) The Company, in conjunction with the City, shall develop a process or
procedure which allows for the Company and the City to review and evaluate M/WBE
participation submittals concurrent with the bid evaluations conducted by the
Company’s General Contractor.

 

  iv) The Company or the General Contractor, as the case may be, will include in
all contract solicitations a summary of the Compliance Plan.

 

  v) Bids submitted independently by M/WBE firms must include a copy of its
Certification for the Company to receive utilization credit in achieving the
Goals through the use of such firms. Bids submitted by majority contractors, for
which contractors the Company proposes to receive utilization credit in
achieving its Goals, must include a completed and executed Utilization Form,
which shall be in a form acceptable to Company and the City (the “Utilization
Form”).

 

  vi) The basis upon which a contractor is selected will include, but not be
limited to, scheduled amount of M/WBE participation, qualifications, price,
quality of work and compliance with the submitted specifications.

 

  vii) Majority contractors may independently negotiate a mutually acceptable
price with one or more subcontractors or joint venture with M/WBE firms.

 

  viii) Majority contractors also may joint venture with M/WBE firms for
construction, professional services, consultant services, supplies or other
goods and services.

 

8. M/WBE Participation Applicable to Goals. M/WBE participation shall be counted
in accordance with the Mayor’s Executive Order #28, as amended, and mutually
agreeable counting rules developed by the City’s Contract Compliance Officer and
the Company’s Compliance Director as follows:

A. The City may count as MBE or WBE participation expenditures to M/WBEs that
perform commercially useful functions in the execution of a contract. An M/WBE
function is commercially useful when it is responsible for executing a distinct
element of the work and carrying out its responsibilities by actually
performing, managing, and supervising the work involved.

B. The City may count as MBE or WBE participation the dollar value of work or
services performed by a MBE and/or WBE prime contractor, plus the value of
subcontracts issued to M/WBEs who perform a commercially useful function. Only
work actually performed by a MBE and/or WBE shall be counted towards the
appropriate goal(s).



--------------------------------------------------------------------------------

C. The total dollar value of a contract with a certified enterprise owned and
controlled by minority women may be counted as either minority or women’s
business participation, but not both. The Company will choose which category of
participation the dollar value is applied.

D. The City may count as MBE or WBE participation a portion of the total dollar
value of a contract with a joint venture equal to the percentage of MBE or WBE
participation provided the M/WBE performs a commercially useful function (CUF)
in the joint venture. The MBE and/or WBE joint venture partner must be Certified
and the MBE or WBE participant in the joint venture must be responsible for a
clearly defined portion of the work to be performed, equal to a share in the
ownership, control, management, responsibility, risks and profits of the joint
venture. The Company shall provide evidence of the joint venture agreement and
other pertinent documents needed to ascertain the essence of the joint venture
relationship prior to the awarding of any contract.

E. The City may count toward a bidder’s MBE and WBE goals, expenditures for
material and supplies obtained from M/WBE suppliers and manufacturers, provided
that the MBE/WBE assumes the actual responsibility for the provision of
materials and supplies

 

  i) The City will count a bidder’s entire expenditure to an M/WBE manufacturer.
For purposes hereof, a “manufacturer” is defined as an individual or entity that
produces goods from raw materials or substantially alters them before resale.

 

  ii) The bidder will count a minimum of 60% of its expenditures to M/WBE
suppliers that are not manufacturers. Additional portion of the expenditure up
to 100% will be reviewed and allowed on a case-by-case basis.

F. The City may count as MBE or WBE participation a minimum of 60% of the
expenditure to an M/WBE supplier when the supplier:

 

  i) assumes the actual and contractual responsibility for furnishing the
supplies and materials;

 

  ii) is recognized as a distributor by the industry involved in the contracted
supplies and materials;

 

  iii) owns or leases a warehouse, yard, building or whatever other facilities
are viewed as customary or necessary by the industry; and

 

  iv) distributes, delivers and services products with its own staff and/or
equipment.

 

  v) additional portion of the expenditure up to 100% will be reviewed and
allowed on a case-by-case basis.



--------------------------------------------------------------------------------

G. The City may count as MBE and WBE participation only those firms that have
been Certified prior to bid opening. In the event that a contractor working on
the Project becomes Certified after the commencement of work on the Project, the
Company may request credit towards the MBE or WBE Goals from the City’s
Compliance Officer, who shall issue a determination within 10 days of the
receipt of the request by the Company. Pinnacle, may request the City to
expedite its review of any M/WBE certification requests submitted to it in
connection with the Project. In such event, the City may retain a third party
consultant to review the certification, at Pinnacle’s expense, to review and
make a determination of certification within or about 45 calendar days of
receipt of a complete certification application, which shall not be unreasonably
withheld. If a firm listed by a bidder in its bid documents has not been
Certified, the amount of participation it represents will be deducted from the
total MBE or WBE participation proposed to determine the actual level of MBE or
WBE participation proposed to determine the actual level of M/WBE participation
proposed by the bidder.

H. The Company encourages relationships between prime contractors and
subcontractors with local M/WBE firms.

I. The Company shall be permitted to include all of its predevelopment
activities for the Project with respect to meeting the Goals for the Project.
The Company shall provide a detailed listing of all of its M/WBE predevelopment
activities, including the vendors involved, and the value of their involvement
in its report required under Section 4 hereof.

J. M/WBE vendors or suppliers are to be involved in the manufacture, warehousing
or distribution of the supplies and materials for the Project. For those
contracts where M/WBE suppliers act essentially as a broker and serve
commercially useful functions, only their commissions or profits will be
credited toward the Goals of the Project involved. The City Compliance Officer
and the Company Compliance Director shall mutually agree regarding whether an
M/WBE supplier is a broker.

K. Participation of DBE’s shall be applied to the Goals based on the definitions
of MBE and WBE herein.

 

9. Contract Requirements. During the construction phase of the Project, the
Company and the General Contractor, as the case may be, will require all
applicable bidders to complete and submit an M/WBE Utilization Form and identify
its commitment to use M/WBEs. The Company and the General Contractor, as the
case may be, will also include in any contract for work in connection with the
Project, provisions stating that the contracting party, and its designees,
successors or assigns, its contractors and subcontractors shall comply with all
federal, state and local laws, ordinances or regulations governing equal
opportunity and nondiscrimination and this Compliance Plan.

 

10. Enforcement Actions.

A. Any material deviation by a contractor or subcontractor from the M/WBE
utilization proposal, as indicated in a majority contractor’s submissions,
whether before or after contract award and whether before or after commencement
of work on the project, shall be promptly reported by the contractor to the
Company Compliance Director and by the Company Compliance Director to the City’s
Contract Compliance Officer.



--------------------------------------------------------------------------------

B. A contractor may be found in noncompliance of its contract for failure to
meet the Goals and/or to demonstrate that affirmative actions were taken to
identify and seek participation by M/WBEs; provided, however, that the
contractor will be given written notice of noncompliance and a reasonable
opportunity to be determined by the Company Compliance Director to take steps
necessary to comply with the Goals of this Plan.

C. This Compliance Plan Program shall be administered by the Company in
accordance with Section 4.16 of the Redevelopment Agreement. The Compliance Plan
shall be monitored by the City’s Contract Compliance Officer.

 

11. Other Employment Laws. The Company recognizes that there are federal, state
and local laws which provide for and require certain affirmative practices in
employment and hiring practices. This Compliance Plan is intended to be in
addition and independent of such laws.

 

12. Gaming Laws/Company Gaming Compliance Plan. This Compliance Plan and the
M/WBE contractors providing services to the Company in connection with the
Project are subject to all applicable law, including but not limited to, all
Missouri gaming laws and the Company’s Gaming Compliance Plan.

 

13. Updated Compliance Plan. Subject to the terms of the Redevelopment
Agreement, at the time of Licensure (as defined in the Redevelopment Agreement),
the Company will provide the City with an ongoing and comprehensive compliance
plan which will include operation of the Project.